Lumpkin, J.
1. Where an instrument to secure an indebtedness provided that the title to certain described horses should be and remain in the creditors until the note should be paid in full, and on this was indorsed a transfer in the following terms: “Eor value received we hereby sell, assign, and transfer to A. H. Joiner, together with all our rights, titles, liens, and interests thereto and therein, the within instrument, together with note attached thereto, without recourse,” this operated to pass the legal title to the horses, and not merely the title ánd interest which the creditors had in the instrument.
2. Under the ruling made in the foregoing note, the admission of the second transfer, distinctly specifying that the property also was intended to be conveyed, was immaterial.
3. The evidence was sufficient to make out a prima facie case, and the grant of a nonsuit was error.

Judgment reversed.


All the Justices concur.